NO. 07-08-0334-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



DECEMBER 3, 2008



______________________________





JESSE WALKER AND MELISSA WALKER, APPELLANTS



v.



HUNTERS CROSSING, APPELLEE



_________________________________



FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;



NO. 96,861; HON. W. F. “CORKY” ROBERTS, PRESIDING



_______________________________



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.



MEMORANDUM OPINION

Appellants Jesse and Melissa Walker filed a notice of appeal from a judgment entered against them on August 14, 2008.  The clerk’s record was filed in this Court on October 13, and the reporter’s record, on October 9, 2008.



By letter of November 20, 2008, the Court reminded appellants that their brief was due no later than Wednesday, November 12, and thus was past due.  The letter notified appellants that their appeal was subject to dismissal for want of prosecution unless their brief was filed, along with a motion for extension of time, by Monday, December 1.  
See
 Tex. R. App. P. 38.6.

An appellate court may dismiss an appeal for want of prosecution if an appellant fails to timely file a brief unless the appellant reasonably explains the failure and the appellee is not significantly injured by the failure.  Tex. R. App. P. 38.8(a)(1).  On its own motion, with ten days’ notice to the parties, an appellate court may dismiss a civil appeal for want of prosecution or failure to comply with a notice from the clerk requiring a response or other action within a specified time.  Tex. R. App. P. 42.3(b), (c).  Here, appellants have not filed a brief or a motion for extension by the date specified by the Court, despite notice that their failure to do so would subject the appeal to dismissal.  The Court has given the parties the required ten days’ notice.	

Accordingly, we dismiss appellants’ appeal for want of prosecution and failure to comply with a notice from the Court.  
See 
Tex. R. App. P. 38,8(a)(1); 42.3(b), (c).



James T. Campbell

Justice